Citation Nr: 0528654	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-12 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon a 
demonstrated need for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1974 to February 
1976.  He died on June [redacted], 1989.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  In December 
2003, the Board remanded the matter for further development 
and the case is now ready for final appellate review. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant for an equitable disposition of the 
claimant' s appeal.

2.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; nor is she shown to be a patient in a nursing home 
because of mental or physical incapacity.  A factual need for 
regular aid and attendance has also not been presented.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II). 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the claimant in March 
2004.  This letter provided notice of elements (1), (2), (3), 
and (4).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOCs (SSOCs), she was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in a November 2004 
SSOC.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Although the notice provided to the appellant in March 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated in a November 2004 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  Private 
treatment records have been obtained and the appellant has 
not identified any outstanding medical records pertaining to 
the claim on appeal.  VA afforded the claimant examinations 
in November 2000 and September 2004, and the reports of these 
examinations have also been obtained.  Although the appellant 
had requested a Board hearing and an RO hearing, she withdrew 
both requests in an April 2003 letter.  

Analysis

Increased pension benefits may be payable to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  See 38 U.S.C.A. § 1541(d), (e); 
38 C.F.R. § 3.351(a)(5).  By a January 2002 rating decision, 
the RO granted a pension based on the housebound rate, but 
the appellant still seeks pension benefits on the basis of 
need for aid and attendance, as this is payable at a higher 
rate.

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The appellant is undeniably in poor health.  Private medical 
records indicate that she was diagnosed as having AIDS in 
February 1998 and Guillain Barre Syndrome in June 1998 (the 
latter disorder having started with problems in walking).  At 
a September 2004 VA examination, the appellant complained of 
leg numbness and cramps, insomnia, cephalalgia, weakness, and 
being tired.  The VA examiner also noted arterial hypotension 
and depression.  Yet special monthly pension benefits based 
on the need for regular aid and attendance of another person 
require a specific and significant level of disability.  For 
reasons explained below, the evidence in this case does not 
establish that such level of disability exists in this case.

First, there is no evidence that the appellant is blind, as 
that term is defined by the provisions of 38 C.F.R. § 3.351 
(i.e., blindness or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less).  In 
fact, at the September 2004 examination the VA examiner noted 
that the appellant had vision and her pupils were equal and 
reactive to light and accommodation.  The examiner further 
indicated that her refraction error was corrected with 
eyeglasses and there was normal sclerae and conjunctivae.   

Second, the evidence does not indicate that the appellant is 
bedridden or is a patient in a nursing home due to mental or 
physical incapacity.  Although the November 2000 VA 
examination report noted that she had been hospitalized since 
February 1998, the September 2004 VA examination report noted 
that she was not hospitalized at that time.  Furthermore, 
while private medical records and the September 2004 VA 
examination report indicated that the appellant required 
company to travel to appointments, the VA examiner also noted 
that the appellant was not bedridden nor wheelchair ridden.  
She was competent and capable to manage her benefit payments 
and financial affairs, and actually independent in all of her 
daily living needs.

Third, a factual need for aid and attendance has not been 
shown.  No evidence  suggests that the appellant cannot bathe 
herself, dress herself, keep herself ordinarily clean and 
presentable, or cannot attend to the wants of nature.  She is 
not shown to require frequent adjustment of special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid.  Although 
the November 2000 VA examiner noted motor limitation of both 
upper extremities, the September 2004 VA examiner noted that 
she had normal range of motion of the upper extremities.  In 
any case, there is no evidence that the appellant is 
prevented from feeding herself or needs assistance with food 
preparation.  Rather, the September 2004 VA examination 
report noted that her typical day includes cooking.  The 
evidence of record does not suggest that the appellant 
requires assistance in terms of protecting herself from the 
hazards or dangers incident to her daily environment.  
Indeed, the September 2004 VA examiner noted that a typical 
day for the appellant includes "mak[ing] home routine 
work," watching television, reading the newspaper, 
gardening, feeding the dog, having visitors in her house, and 
going to the movies.  The examiner further commented that the 
appellant is active during the day and independent in her 
daily life.  

Overall, it clearly appears that the appellant is able to 
maintain herself and her household.  Thus, the preponderance 
of the evidence of record is against a finding of the need 
for aid and attendance and the benefit sought on appeal is 
accordingly denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to special monthly pension based upon a 
demonstrated need for aid and attendance is denied.






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


